Case 5:20-cv-00288-RBD-PRL Document 31 Filed 01/06/21 Page 1 of 5 PageID 452




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

GHOST CONTROLS, LLC,

       Plaintiff,

v.                                                       Case No. 5:20-cv-288-Orl-37PRL

GATE1ACCESS LLC; and JULIO
TOLEDO,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff sued Defendants for trademark and copyright infringement. (Doc. 8.)

Now Plaintiff moves for default judgment against Defendants, requesting monetary

damages and injunctive relief. (Doc. 19 (“Motion”).) On referral, U.S. Magistrate Judge

Philip R. Lammens recommends the Court grant the Motion. (Doc. 20 (“R&R”).)

       After Judge Lammens issued his R&R, Defendant Julio Toledo, proceeding pro se,

filed a “letter as a response to the complaint” dated three months before the R&R. (Doc.

22 (“Letter”).) The Undersigned referred the matter back to Judge Lammens to determine

how, if at all, the Letter affects his R&R. (Doc. 23.) After hearing from Plaintiff (Docs. 24,

25), Judge Lammens directed Mr. Toledo to file briefing by December 16, 2020 if he seeks

to contest default judgment (Doc. 26). Instead, Mr. Toledo filed a motion to set aside the

Clerk’s default (Doc. 28), which was denied by Judge Lammens (Doc. 29). Judge

Lammens extended Mr. Toledo’s deadline to respond to the R&R to December 30, 2020.

(Doc. 29.) Mr. Toledo failed to respond, so Judge Lammens stands by his R&R. (Doc. 30.)

                                             -1-
Case 5:20-cv-00288-RBD-PRL Document 31 Filed 01/06/21 Page 2 of 5 PageID 453




       Mr. Toledo did not properly object to the R&R and the time for doing so has now

passed, despite multiple extensions. (See Docs. 20, 26, 29.) The Letter is not a proper

objection to the R&R because it fails to mention the R&R, let alone specify which parts

Mr. Toledo objects to. (See Doc. 22); Macort v. Prem, Inc., 208 F. App’x 781, 783–85 (11th

Cir. 2006). As such, the Court has examined the R&R only for clear error. See Wiand v.

Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28,

2016); see also Macort, 208 F. App’x at 784. Finding no such error, the R&R is due to be

adopted in its entirety. All that remains is the scope of injunctive relief. The Court adopts

Plaintiff’s language, except for where it amounts to an obey-the-law injunction, missing

the required specificity to be valid. See Burton v. City of Belle Glade, 178 F.3d 1175, 1200–01

(11th Cir. 1999).

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Philip R. Lammens’ Report and Recommendation

              (Doc. 20) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion for Entry of Final Default Judgment (Doc. 19) is

              GRANTED.

       3.     The Clerk is DIRECTED to enter default judgment in favor of Plaintiff and

              against Defendants.

       4.     The Court AWARDS Plaintiff $106,000 in statutory damages and $12,350

              in attorney’s fees.

       5.     Defendants, their employees, agents, officers, directors and assigns, and all

              of those in active concert and participation with any of the foregoing

                                              -2-
Case 5:20-cv-00288-RBD-PRL Document 31 Filed 01/06/21 Page 3 of 5 PageID 454




           persons, are PERMANENTLY ENJOINED from:

           a.         Manufacturing, distributing, selling, marketing, advertising or

                      promoting, any goods bearing marks confusingly similar to or

                      identical to Plaintiff’s trademarks or containing any copyrighted

                      work;

           b.         Making or displaying any statement, representation, or depiction

                      that is likely to lead the public or the trade to believe that:

                 i.           Defendants’ goods are in any manner approved, endorsed,

                              licensed, sponsored, authorized, or franchised by or

                              associated, affiliated, or otherwise connected with Plaintiff; or

                ii.           Plaintiff’s goods are in any manner approved, endorsed,

                              licensed, sponsored, authorized, or franchised by or

                              associated,   affiliated   or   otherwise     connected     with

                              Defendants;

           c.      Registering or applying to register any trademark, service mark,

                   domain name, trade name, or other source identifier or symbol of

                   origin consisting of or incorporating the Ghost Controls trademarks

                   or any other mark that infringes or is likely to be confused with

                   Plaintiff’s Ghost Control trademarks, or any goods or services of

                   Plaintiff, or Plaintiff as their source;

     6.    Defendants are DIRECTED to:

           a.      Immediately cease all manufacture, display, distribution, marketing,

                                              -3-
Case 5:20-cv-00288-RBD-PRL Document 31 Filed 01/06/21 Page 4 of 5 PageID 455




                 advertising, promotion, sale, offer for sale and/or use of any and all

                 materials that feature or bear any designation or mark incorporating

                 the Ghost Controls Trademarks or any other mark that is a

                 counterfeit, copy, simulation, confusingly similar variation or

                 colorable imitation of Plaintiff’s Ghost Control Trademarks;

           b.    Recall and deliver up for destruction or other disposition all goods,

                 packaging, containers, advertisements, promotions, signs, displays,

                 and related materials incorporating or bearing the Ghost Controls

                 Trademarks or any other mark that is a counterfeit, copy,

                 confusingly similar variation, or colorable imitation of Plaintiff’s

                 Ghost Controls Trademarks;

           c.    Destroy or deliver up for destruction all materials in Defendants’

                 possession, custody or control used by Defendants in connection

                 with Defendants’ infringing conduct, including without limitation

                 all remaining inventory of the copyrighted material and any

                 products and works that embody any reproduction or other copy or

                 colorable imitation of the copyrighted material, as well as all means

                 for manufacturing them;

           d.    At their own expense, recall and destroy or deliver up for destruction

                 the copyrighted material from any distributors, retailers, vendors, or

                 others that have distributed the material on Defendants’ behalf, and

                 any products, works, or other materials that include, copy, are

                                        -4-
Case 5:20-cv-00288-RBD-PRL Document 31 Filed 01/06/21 Page 5 of 5 PageID 456




                    derived from, or otherwise embody the copyrighted material.

      7.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 6, 2021.




Copies to:
Counsel of Record
Pro Se Party




                                         -5-
